Citation Nr: 1732591	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-19 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for chondromalacia with anterior cruciate medial and meniscus ligament tear of the right knee, status post arthrotomy.

2.  Entitlement to an initial rating in excess of 20 percent for recurrent subluxation of the right knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to April 1993

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2011 rating decision in which the RO granted a 10 percent rating for right knee chondromalacia, effective January 24, 2011.

In April 2015, the Veteran testified during a Board hearing before a Veterans Law Judge (VLJ); a transcript of the hearing is of record.

In May 2015, the Board remanded the claim for a rating greater than 10 percent for right knee chondromalacia for further development.  After accomplishing further action on remand, a separate 20 percent rating for recurrent right knee subluxation, effective August 25, 2015, was awarded in a September 2015 rating decision.  However, a rating in excess of 10 percent for right knee chondromalacia (as reflected in a September 2015 SSOC) remained denied.  The Board subsequently characterized the appeal as encompassing claims for higher ratings for both right knee disabilities.

In September 2015, the Board denied a rating in excess of 10 percent for right knee chondromalacia and an initial rating in excess of 20 percent for right knee subluxation.  The Veteran appealed the Board's denials to the United States Court of Appeals for Veterans Claims (Court) in August 2016.  The same month, the Court granted a Joint Motion for Remand (JMR) filed by representatives for both parties, vacating the Board's September 2015 decision.  The Veteran was also notified that the VLJ who conducted his hearing was unavailable to participate in a decision.

Upon his election, the appeal was remanded in December 2016 to schedule a new hearing.  In March 2017, the Veteran testified before the undersigned VLJ.  A transcript of the hearing is of record

The Board acknowledges that other issues are pending via an NOD, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.  In this decision, the Board is granting an increased rating for recurrent subluxation of the right knee and a separate rating for right knee "locking," pain, and joint effusion.  An increased rating for limitation of flexion is denied.


FINDING OF FACT

During the period on appeal, the Veteran's right knee disability has been shown to be manifested by no more than pain, flare-ups, popping, patellar grinding, crepitus, reduced muscle strength, frequent episodes of locking and flare-ups, inflammation, severe subluxation, moderate instability, tenderness of the lateral joint line, evidence of pain with weight-bearing, cartilage loss, moderate compartmental narrowing, frequent joint effusion, arthritis, chondromalacia, a meniscal tear, and limitation of flexion to, at worst, 110 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right knee limitation of flexion due to chondromalacia patellae have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5260 (2016).

2.  The criteria for a rating of 30 percent, since January 24, 2011, for severe right knee instability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, DC 5257. 

3.  The criteria for a rating of 20 percent, since January 24, 2011, for episodes of right knee cartilage "locking," pain, and joint effusion have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, DC 5258.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Degenerative arthritis, established by X-ray, will be rated on the basis of limitation of motion under the appropriate diagnostic criteria for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

DC 5257 provides ratings for recurrent subluxation or lateral instability.  Slight disability warrants a 10 percent rating and a moderate disability warrants a 20 percent rating.  Severe disability warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 5257.

DC 5258 provides that a 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, DC 5258.

DC 5260 provides ratings based on limitation of flexion of the leg.  Limitation of flexion to 60 degrees warrants a noncompensable rating.  Limitation of flexion to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, DC 5260.

The Veteran's service-connected right knee disability is not entitled to compensation under DCs 5256, 5259, 5261, 5262, and 5263, as they require evidence of ankylosis, cartilage removal, limitation of extension, tibia/fibula impairment, and/or genu recurvatum, respectively.  38 CFR 4.71a; see Butts v. Brown, 5 Vet. App. 532, 538 (1993) (holding that the assignment of a particular DC is "completely dependent on the facts of a particular case").

In May 2011, a VA examiner noted that the Veteran reported experiencing flare-ups about two to three times per week, which lasted for hours; right knee effusion once a month, which lasted for one to two days; and patellar pseudo-locking symptoms two to three times per year.  He used knee braces on occasion.  The Veteran's range of motion was 110 degrees with pain.  The examiner noted pain on movement, tenderness or pain to palpation for joint line or soft tissues, anterior and posterior instability, and a meniscal condition causing frequent episodes of joint pain.  X-rays showed narrowing of the medial compartment but no evidence of degenerative or traumatic arthritis or patellar subluxation.  He diagnosed with a medial meniscus tear and chondromalacia in the right knee.

In August 2015, a VA examiner noted that the Veteran reported stiffness and tightness in the right knee, "popping," a "crunching" sensation when he walks, locking and giving way, and swelling without redness or warmth.  The Veteran reported being unable to run and needing to pace himself to walk long distances.  Physical examination showed a history of recurrent patellar subluxation and meniscal conditions, disturbances in locomotion, weakness, crepitus, pain with weight bearing, and tenderness or pain on palpation.  An October 2013 x-ray documented arthritis as narrowing of the medial compartment of the right knee.  Range of motion was flexion to 125 degrees for the right knee with pain at the end of the range.  The examiner noted that the Veteran reported a sensation of instability not demonstrated on examination.

For the period on appeal, the Veteran has reported constant, daily knee pain that worsened when he walked, sensations of instability, "popping" and "locking" of the right knee, and swelling and effusion of the joint.  In May 2015, he testified that there were times when he could not fully extend his right leg to walk, and he struggled to maintain a normal gait.  In March 2017, the Veteran stated that his knee had gotten progressively worse, and keeping it in the same position for long periods of time caused significant pain and stiffness.  He reported cracking and popping when he fully extend his knee at night, occasionally needing assistance to fully extend the knee, and using a knee brace at work due to instability.  The Board finds that Veteran competent to report his symptoms and finds his statements credible.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).

Given these facts, the Board finds that a 30 percent rating is warranted under diagnostic code 5257 for severe instability and subluxation and frequent flare-ups, and a 20 percent rating is warranted under diagnostic code 5258 for "locking," pain, and joint effusion.  A 30 percent rating is the maximum available under diagnostic code 5257; a 20 percent rating is the maximum available under diagnostic code 5258.  38 C.F.R. § 4.71a, DCs 5257, 5258.  The Board also finds that the Veteran's current 10 percent rating for limitation of flexion under diagnostic code 5260 adequately reflects his pain on motion, as he has range of motion in excess of 60 degrees.  38 C.F.R. § 4.7.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In making these determinations, the Board has considered, along with the schedular criteria, the Veteran's functional loss due to pain.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995).







ORDER

A rating in excess of 10 percent for right knee limitation of flexion due to chondromalacia patellae is denied.

A 30 percent rating for severe right knee instability since January 24, 2011, is granted.

A 20 percent rating for episodes of right knee cartilage "locking," pain, and joint effusion since January 24, 2011, is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


